952 So. 2d 590 (2007)
James MASON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-3186.
District Court of Appeal of Florida, First District.
March 21, 2007.
Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Daniel A. David, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See J.O.S. v. State, 689 So. 2d 1061, 1065 (Fla.1997) (holding that "restitution may be ordered in an amount greater than the maximum dollar value defining the offense for which a defendant is adjudicated guilty").
KAHN, POLSTON and THOMAS, JJ., concur.